DETAILED ACTION
This Office Action is in response to claims filed on 5/22/2020. 
Claims 4-5, 9-10, 15-16, 20-21, 26 and 35-37 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/17/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Absence of the word “means” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means for” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claims 23-25 and 27-29 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations of claims 23-25 and 27-29: “means for indicating”, “means for monitoring”, “means for receiving”, “means for identifying” and “means for communicating” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder: 
Means for is coupled with functional language indicating that the apparatus is operating according to a device category
Means for is coupled with functional language monitoring for a reference signal
Means for is coupled with functional language receiving a reference signal transmitted according to a reference signal (RS) density scheme
Means for is coupled with functional language identifying the RS density scheme  
Means for is coupled with functional language communicating using the reference signal according to the RS density scheme
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 23, 24, 25, 26, and 29 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
 For “means for” no sufficient structure was found in the spec to understand the metes and bounds of these limitations. For the purpose of compact prosecution these limitations are being interpreted as any software or hardware or a combination of both that can perform the functions recited by the claim limitations.  

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6, 12, 14, 17, 23, 25 and 30-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. (US 2015/0304080 A1).

claims 1, 12, 23 and 30; Yi discloses indicating, by the wireless device, that the wireless device is operating according to a machine-type communication (MTC) device category (the terminal transmits information indicating that the terminal is a MTC terminal; see paragraphs [0011] – [0012]); monitoring for a reference signal transmitted according to a reference signal (RS) density scheme, the RS density scheme selected from a set of RS density schemes based at least in part on the MTC device category indicated by the wireless device (a UE may monitor a plurality of units for transmitting PDCCH data to obtain control data; it may be configured such that more CRSs (higher RS density) than the legacy CRS (lower RS density) configuration are transmitted with respect to a frequency band in which the coverage-limited MTC terminal is transmitted; see paragraphs [0012], [0056], [0205] – [0206] and Fig. 19); identifying, by the wireless device, the RS density scheme based at least in part on an MTC-type physical downlink control channel (MPDCCH) or an MTC-type physical downlink shared channel (MPDSCH) associated with the reference signal and associated with the MTC device category indicated by the wireless device (in a case where an MTC terminal requesting coverage enhancement operates in a narrow bandwidth (e.g., 6PRB), an EPDCCH may be used for transmitting a control channel; additional CRSs are added into PRBs (e.g. central 6RBs) and demodulated by the coverage-limited MTC terminal; see paragraphs [0205] - [0206], [0220], Fig. 9 and Fig. 19); and communicating using the reference signal according to the identified RS density scheme (the terminal may receive a signal with increased transmission density of the corresponding reference signal; see paragraphs [0205], [0290] and Fig. 25).

Specifically for claim 12; Yi discloses a processor (processor 2560; see Fig. 25); memory in electronic communication with the processor (memory 2570; see Fig. 25); and instructions stored in the memory and executable by the processor (the memory is connected to the processor and stores various information for driving the processor; see paragraph [0285] and Fig. 25).

Specifically for claim 23; Yi discloses means for indicating (processor 2560; see Fig. 25); means for monitoring (RF unit and processor; see Fig. 25); means for identifying (processor 2560; see Fig. 25) and means for communicating (RF unit 2580; see Fig. 25).

Regarding claims 3, 14 and 25; Yi discloses receiving at least one of a cell-specific reference signal (CRS) or a demodulation reference signal (DM-RS) or a combination thereof (the PRBs in which the CRSs are added may be PRBs demodulated by the coverage-limited MTC terminal; see paragraph [0205]).

Regarding claims 6 and 17; Yi discloses the method of claim 1, wherein identifying the RS density scheme is based on one or more parameters associated with the MPDCCH or MPDSCH (in a case where an MTC terminal (device category) requesting coverage enhancement operates in a narrow bandwidth (e.g. 6PRB), an EPDCCH may be used for transiting a control channel; additional CRSs are added into PRBs (e.g. central 6RB) and demodulated by a MTC terminal; see paragraph [0220]).

Regarding claims 31 and 33; Yi discloses transmitting an indication of the MTC device category to a base station (the terminal transmits information indicating that the terminal is a MTC terminal; see paragraphs [0011] – [0012]).

Regarding claims 32 and 34; Yi discloses communicate with a base station according to the MTC device category (in particular, the PRBs in which the CRSs are added are demodulated by the coverage-limited MTC terminal; see paragraph [0205]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yi; in view of Kim et al. (US 2014/0044054 A1).

claims 2, 13 and 24; Yi discloses transmitting reference signals to a wireless device according to a RS density scheme. 
Kim discloses the method of claim 1, further comprising: receiving an RS density scheme indication, wherein identifying the RS density scheme is based at least in part on the RS density scheme indication, and wherein the indication is received in dedicated signaling or broadcast information (the network element provides an indication of the density and/or RS mapping to UE through a broadcast channel or higher layer signaling; the UE detects the RSs based on the density mapping; see paragraphs [0133] – [0134] and Fig. 10).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Yi and Kim to transmit an RS density scheme via a broadcast channel in order for a UE to properly detect reference signals received (see paragraph [0134] of Kim).

Claims 7, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yi; in view of Kim2 et al. (US 2015/0318968 A1). 

Regarding claims 7, 18 and 27; Yi discloses transmitting reference signals to a MTC terminal using a RS density scheme. 
Kim2 discloses the method of claim 1, wherein identifying the RS density scheme is based at least in part on whether the MPDCCH or the MPDSCH associated with the reference signal is a broadcast channel or a unicast channel (the UE may allocate a broadcast channel region and a unicast channel region in a specific frame; RS density may be allocated to be lower in the unicast channel region than in the broadcast channel region; see paragraphs [0227]-[0234] and Fig. 16).
. 

Claims 8, 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yi; in view of Kim3 et al. (US 2016/0241308 A1). 

Regarding claims 8, 19 and 28; Yi discloses transmitting reference signals to a MTC terminal using a RS density scheme. 
Kim3 discloses the method of claim 1, wherein identifying the RS density scheme is based at least in part on whether the type of the channel associated with the reference signal is a control channel or a data channel (a UE receives and processes reference signals from a base station; RS density for a control channel and RS density for a data channel is different as shown in equations 15 and 16; a control channel and a data channel are two types of channels; see paragraphs [0013], [0119] and Fig. 17)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to invention to combine the teachings of Yi and Kim3 to identify an RS density scheme based on a type of a channel in order for a base station to transmit a reference signal for a small cell more efficiently (see paragraph [0015] of Kim3).  

Claims 11, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yi; in view of Benjebbour (US 2014/0307577 A1)..

Regarding claims 11, 22 and 29; Yi discloses a MTC terminal may perform channel estimation based upon reference signals received.
Benjebbour further discloses performing at least one of a channel estimation or an interference estimation using the reference signal (the channel estimation section estimates the channel state based on the downlink reference signals such as CRS; see paragraph [0090]; and decoding the channel based on the at least one of the channel estimation or the interference estimation (the CQI measurement section calculates the CQI based on the interference measurement results and channel estimation result; the CQI is reported to the base station; see paragraph [0090]). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to invention to combine the teachings of Yi and Benjebbour to report channel condition indicator based upon channel estimation for improvement of communication quality (see paragraph [0006] of Benjebbou).

Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yi; in view of Koutsimanis et al. (US 20160249350 A1, provisional application No. 62/059,495). 

	Regarding claims 38 and 39; Yi discloses identifying the RS density scheme based at least in part on the MPDCCH or the MPDSCH associated with the reference signal and associated with the MTC device category indicated by the wireless device (in a case where an MTC terminal requesting coverage enhancement operates in a narrow bandwidth (e.g., 6PRB), an EPDCCH may be used for transmitting a control channel; additional CRSs are added into .
Koutsimanis discloses identifying the RS density scheme based at least in part on the number of antenna ports (increasing the CRS density can be implemented by configuration a higher number of antenna ports in the network node; the connected UE receive the information regarding the number of antenna ports by means of RRC signal; see paragraph [0050]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to invention to combine the teachings of Yi and Koutsimanis to identify a RS density scheme based on the number of antenna ports to receive proper RS transmission (see paragraph [0050]).

Response to Arguments
	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new reference Yi et al. (US 2015/0304080 A1) being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.L/Examiner, Art Unit 2415                     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415